Exhibit 10.1

AMERICAN DENTAL PARTNERS, INC.

2005 EQUITY INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

American Dental Partners, Inc., a Delaware corporation (the “Company”), has
granted to                      (the “Participant”) an option (the “Option”) to
purchase              shares of the Company’s common stock, $.01 par value (the
“Shares”), for a purchase price of $             per Share (the “Option Price”).
The Option has been granted pursuant to the American Dental Partners, Inc. 2005
Equity Incentive Plan, as amended (the “Plan”), and shall include and be subject
to all provisions of the Plan, which are hereby incorporated herein by
reference. The Option shall also be subject to the following provisions of this
agreement:

§1. Vesting. The Option shall be exercisable only with respect to the Shares
which have become “vested” from time to time under this agreement. The Option
shall vest with respect to 25% of the Shares subject to the Option on each of
the first four anniversaries of the date the Option is granted, as set forth at
the end of this agreement (the “Grant Date”), so that the Option shall become
vested with respect to the following percentages of the total number of Shares
subject to the Option (computed cumulatively and rounded to the nearest whole
number of Shares) on the following anniversaries of the Grant Date,
respectively, subject to the Participant’s continuous status as an employee of
the Company or any of its subsidiaries on such dates:

 

Date:

   Percentage  

First Anniversary of Grant Date

     25 % 

Second Anniversary of Grant Date

     50 % 

Third Anniversary of Grant Date

     75 % 

Fourth Anniversary of Grant Date

     100 % 

§2. Term. The Option shall expire on tenth anniversary of the Grant Date to the
extent not previously exercised but shall be subject to earlier termination as
provided in Sections 6 and 13 of the Plan. Except as provided in §3, below, upon
termination of the Participant’s employment by the Company and all of its
subsidiaries, any portion of the Option which has not become vested as of the
date of such termination shall terminate automatically as of such date.

§3. Qualified Retirement. Notwithstanding any other provisions of this agreement
or the Plan to the contrary, if the Participant’s employment with the Company
and its subsidiaries terminates by reason of a Qualified Retirement (as defined
below), then: (a) the Option shall continue to vest on the schedule provided in
this agreement and Plan until the earlier of the third anniversary of the date
of such Qualified Retirement or the tenth anniversary of the Grant Date (the
“Post-Retirement Period”); and (b) the Participant shall have the right to
exercise the Option with respect to any portion of the Option that is vested as
of the date of such Qualified Retirement, or becomes vested during the
Post-Retirement Period, until the end of the Post-Retirement Period; provided
that (i) the Participant’s right to exercise the Option shall be subject to all
other restrictions and requirements contained in this agreement of the Plan, and
(ii) the Option shall terminate automatically, and Participant’s right to
exercise the Option shall terminate automatically, if Participant violates any
of the provisions of §4 of this agreement.

For purposes of this agreement, the term “Qualified Retirement” shall mean the
Participant’s termination of employment with or service to the Company and its
subsidiaries (other than by reason of death, disability, or termination by the
Company or any of its subsidiaries for cause) if at the time of such
termination, Participant’s age is at least 60 and the Participant has at least
five years of continuous service with the Company or any of its subsidiaries.



--------------------------------------------------------------------------------

§4. Confidentiality; Noncompetition. The Participant shall not, directly or
indirectly, at any time, disclose any Confidential Information (defined below)
to any person (other than the Company or its subsidiaries), or use, or assist
any person (other than the Company or its subsidiaries) to use, any Confidential
Information, excepting only disclosures required by applicable law. In addition,
during the Post-Retirement Period, the Participant shall not, directly or
indirectly (whether individually or as a shareholder or other owner, partner,
member, director, officer, employee, consultant, creditor, or agent of any
person, association, or other entity):

(a) Enter into, engage in, or promote or assist (financially or otherwise),
directly or indirectly, any business that provides management, consulting, or
other services of the type provided by the Company or any of its subsidiaries
(hereinafter for purposes of this section, simply the “Company”) in any state in
which the Company provides such services;

(b) Induce or encourage any employee, officer, director, agent, supplier, or
independent contractor of the Company, to terminate its relationship with the
Company, or otherwise interfere or attempt to interfere in any way with the
Company’s relationships with its employees, officers, directors, agents,
suppliers, independent contractors, patients, or others;

(c) Employ or engage any person who, at any time within the one-year period
immediately preceding his or her employment or engagement, was an employee,
officer, director, or agent of the Company; or

(d) Make any statement (oral or written) which disparages the reputation of the
Company or any Affiliated Company.

For purposes of this §4, the term “Confidential Information” shall mean all
trade secrets, proprietary data and other confidential information of Company,
including without limitation financial information; information relating to
business operations; services; promotional practices; computer software;
system/organizational manuals and related documents; professional group
organizational manuals and related documents; protocols; guidelines; patient
record forms, training, education and service program systems, documents and
presentations; quality assurance systems, manuals and programs; privileging,
credentialing, grievance, peer review and quality improvement manuals and
related documents; prepaid dental programs; and relationships with suppliers,
employees, independent contractors, patients or others, and any information that
the Company is obligated to treat as confidential by law or pursuant to any
course of dealing or any agreement to or by which it is a party or otherwise
bound; provided that Confidential Information shall not include any information
that is generally available to the public and did not become so as a result of
any breach of this agreement by the Participant.

The Participant hereby (i) acknowledges and agrees that the provisions of this
§4 are fundamental and essential for the protection of the Company legitimate
business and proprietary interests, the provisions are reasonable and
appropriate in all respects, and the Company’s remedies at law for any violation
or attempted violation by the Participant of any of its obligations under this
§4 would be inadequate, and (ii) agrees that in the event of any such violation
or attempted violation, the Company shall be entitled to a temporary restraining
order, temporary and permanent injunctions, specific performance and other
equitable relief, without the necessity of posting any bond or proving any
actual damage, in addition to all other rights and remedies that may be
available to the Company from time to time.

 

- 2 -



--------------------------------------------------------------------------------

§5. Method of Exercise. At any time when the Option is exercisable under the
Plan and this agreement, and subject to any applicable restrictions on exercise
of the Option under the Plan or this agreement, the Option shall be exercisable,
in whole or in part, from time to time during the term of the Option by written
notice to the Company at its principal office, which notice shall:

(a) State that the Option is being exercised thereby and specify the number of
Shares (which must be a whole number) with respect to which the Option is being
exercised, the name of each person in whose name any such Shares should be
registered, his address, and his social security number;

(b) Be signed by the person or persons entitled to exercise the Option and, if
the Option is being exercised by anyone other than the Participant, be
accompanied by proof satisfactory to counsel for the Company of the right of
such person or persons to exercise the Option under the Plan and all applicable
laws and regulations; and

(c) Contain representations, warranties, and agreements with respect to the
investment intention of such person or persons in form and substance
satisfactory to counsel for the Company.

§6. Notice of Disposition. The person exercising the Option shall notify the
Company when making any disposition of the Shares acquired upon exercise of the
Option, whether by sale, gift or otherwise.

§7. Payment of Price. Upon exercise of the Option with respect to any of the
Shares and payment of the purchase price and any applicable withholding taxes
for such Shares in a manner permissible under the Plan, the Company shall issue
the Shares to the specified person or persons as provided in the Plan.

§8. Transferability. The Option shall not be transferable by the Participant
except as provided in the Plan. Unless transferred as provided in the Plan, the
Option shall be exercisable during the lifetime of the Participant (subject to
any other applicable restrictions on exercise) only by the Participant (or his
legal representative) for his own account.

§9. Restrictions. The Option and any Shares issued upon exercise of the Option
shall be subject to all restrictions in this agreement or in the Plan. As a
condition of any exercise of the Option, the Company may require the Participant
or his successor to make any representation and warranty to comply with any
applicable law or regulation or to confirm any factual matters reasonably
requested by counsel for the Company.

§10. Nonqualified Stock Option. The Option is not intended to qualify as an
incentive stock option under §422 of the Internal Revenue Code of 1986, as
amended.

§11. Construction. In the event of any inconsistency between the provisions of
the Plan and the provisions of this agreement, the provisions of the Plan shall
control.

 

Grant Date: February     , 20    

  AMERICAN DENTAL PARTNERS, INC.   By  

 

    Gregory A. Serrao     Chief Executive Officer

 

- 3 -



--------------------------------------------------------------------------------

ACCEPTANCE OF AGREEMENT

The Participant, as of the Grant Date set forth above, hereby: (a) acknowledges
receiving a copy of the Plan, which has either been previously delivered to the
Participant or is attached to this agreement, and represents to the Company that
he/she is familiar with all provisions of the Plan; and (b) accepts this
agreement and the Option granted to him/her under this agreement subject to all
provisions of the Plan and this agreement.

 

 

Signature

Print name:

 

 

Address:

 

 

 

 

Social Security No.

 

 

 

- 4 -